Exhibit 4 CONSULTING AGREEMENT AGREEMENT dated as of 13th day of March 2008 by and between Artfest International, Inc., a Delaware corporation, with a principal place of business at 15851 Dallas Parkway, Suite 600, Addison, Texas 75001(the “Company”) and Beryl Zyskind, a New York resident, with an office at 515 Madison Avenue, 25th Floor, New York, New York 10022 (the “Consultant”). WITNESSETH WHEREAS, the Company and the Consultant desire to enter into this Agreement and to set forth terms and conditions with respect to the Company’s engagement of the Consultant; WHEREAS, the Company prints, markets, and sells limited edition, signed and numbered fine art and collectibles to its members which include collectors, dealers, artists, decorators, designers, private collectors and investors; WHEREAS, the Company desires a relationship with the Consultant as its consultant and representative; WHEREAS, the Company and the Consultant desire to enter into a mutually agreeable contract, whereby the Company shall provide sufficient information with respect to its operations, strategic business plans and management to the Consultant who shall provide advisory and consulting services to the Company pursuant to the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the mutual covenants of the parties which are hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, IT IS AGREED: 1.Recitals Adopted.The parties hereto adopt as part of this Agreement each of the recitals contained above in the WHEREAS clauses, and agree that such recitals shall be binding upon the parties hereto by way of contract and not merely by way of recital or inducement; and such clauses are hereby confirmed and ratified as being true and accurate by each party as to itself. 2.Engagement. A.The Company is a publicly traded company (OTCBB: ARTI) which currently markets, sells, and prints paintings and autographed limited-edition celebrity photographs which are reproduced on canvas using the Giclée and lithograph processes, and textured Giclée printing method.The Company also operates and manages a full-scale television network (the “Art Channel Network”) which broadcasts art and other creative related programming which is syndicated to 20,000,000 viewers in 218 independent TV market national wide.The Company seeks to use the Art Channel Network as an additional marketing tool to market and sell its products. The Company seeks to develop the following three (3) sales strategies (the “Sales Strategies”): i.Direct Marketing and Sales: This model is centered on an Associate Rewards Referral / Party Plan System modeled after companies like Home Interiors, Tupperware, Pampered Chef and Avon. ii.Internet Driver: This strategy offers our Associate Members a state-of-the-art website that is a completely automated, turn-key online business building system that will create unlimited spam-free traffic to the Company’s Associate Members websites. iii.
